                  Case 1:19-cr-00232-LO Document 8 Filed 06/06/19 Page 1 of 1 PageID# 16

AO 442 (Rev. 11/11) Arrest Warrant



                                           United States District Court
                                                                                                         ;\   r***

                                                                 for the                                 ;    i
                                                                                                                           6
                                                                                                                                           '!!
                                                       Eastern District of Virginia                                                        li i
                                                                                                              L
                                                                                                               u                 •--"uHi
                       United States of America
                                  V.
                                                                                                                                              J
                                                                           Case No. ^ ^9-MJ-260
                       BRIAN PATRICK BAYNES




                               Defendant


                                                      ARREST WARRANT

To;       Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested) BRIAN PATRICK BAYNES                                                                                               »
who is accused of an offense or violation based on the following document filed with the court:

□ Indictment                □ Superseding Indictment       □ Information       □ Superseding Information               Complaint
□ Probation Violation Petition              □ Supervised Release Violation Petition      □ Violation Notice          □ Order of the Court

This offense is briefly described as follows:
  Possession of Firearm by Controlled Substance Abuser, In violation of 18 U.S.C. § 922(g)(3).




Date   : ; 3^                                                                     Ivan D. Davis
                                                                                  United                                     ^


City and state:           Alexandria, VA                                        Hon. Ivan D. Davis, U.S. Magistrate Judge
                                                                                            Printed name and title



                                                                 Return

           This warrant was received on (date)                         , and the person was arrested on (date)
dA. (city and State)       ^

Date:




                                                                                            Prinfid name and tine                ^
